      Case 1:17-cr-00240-JBS Document 38 Filed 04/12/19 Page 1 of 1 PageID: 116




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  Minutes of Proceedings


OFFICE: CAMDEN                                       Proceeding Date: April 12, 2019

JUDGE JEROME B. SIMANDLE

Court Reporter: Karen Friedlander

Others:
Christine Rennie, USPO

Title of Case:                                        Docket: Cr. 17-240(JBS)
UNITED STATES
         Vs
NICHOLAS MARTINO
         (Deft. Present)

Appearances:
Alyson Oswald, AUSA for govt.
John Poindexter, Esq. for deft.

Nature of Proceedings:     PLEA TO VIOLATION OF PROBATION

Court ordered clerk to amend the minutes of 12/19/17 document #12 to reflect that deft. plead to
violation #3 of the original petition not violation #2.
Plea Agreement placed on the record
Ordered deft. sworn; Deft. sworn
PLEA: GUILTY TO VIOLATION #12 OF SECOND AMENDED PETITION
Written Plea Agreement filed
Court Accepts Plea to violation #12 of the second amended petition and violation #3 of the
original petition which is also violation #3 of the second amended petition.
Sentence set for 5/30/19 at 1:30 pm
Hearing on application of defendant for bail pending sentencing Oral Opinion placed on the
record; Ordered application denied. Order of detention continued.
Ordered deft. remanded to the custody of the US Marshal.

Time Commenced: 10:20 am Time Adjourned: 11 :45 am Total Time: 1 Hour 25 Minutes

                                                           s/ Mamie Maccariella
                                                            DEPUTY CLERK
